1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     FRANK ZANINI,                                    Case No. 3:18-cv-00336-MMD-WGC

7                                 Petitioner,                      ORDER
            v.
8
      WARDEN BAKER, et al.,
9
                              Respondents.
10

11         Petitioner Frank Zanini has filed an unopposed motion for an extension of time

12   (fourth request) (ECF No. 34). The Court finds good cause to grant the motion.

13         It therefore is ordered that Petitioner's unopposed motion for an extension of time

14   (fourth request) (ECF No. 34) is granted. Petitioner will have through January 31, 2020,

15   to file a second amended petition.

16

17         DATED THIS 22nd day of January 2020.

18

19
                                                MIRANDA M. DU
20                                              CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
